Citation Nr: 1122465	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  11-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from November 1951 to November 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's annualized countable income exceeds the maximum annual pension rate for nonservice-connected pension with one dependent.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits with one dependent have not been met.  38 U.S.C.A. §§ 1521, 5312 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants concerning the information and evidence needed to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159.  VA must notify the claimant (and his or her representative, if any) of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was not provided with notice pursuant to the VCAA.  However, to the extent it may be asserted that such notice was required, neither the Veteran nor his representative has raised an issue concerning the lack of notice.  Nor does the record reflect that the Veteran has been prejudiced by that error.  Shinseki v. Sanders, 77 U.S.L.W. 4303 (U.S. April 21, 2009).

First, this appeal will be determined as a matter of law.  The Veteran and his spouse have submitted information concerning all of the unreimbursed medical expenses they have incurred for more than a two-year period before the Veteran filed his claim, and the record reflects the payment of a medicare insurance premium for a period of one year after the filing date.  The Veteran also is expected to have understood from a March 17, 2010 letter and a January 2011 letter (prior to the statement of the case issued in February 2011) that the 12-month annualization period would begin-at the earliest-as of the filing date for his claim in January 2010.  And regardless of the notice that would have been provided to him, the Veteran could not have submitted any evidence of medical expenses paid with respect to a period of time occurring in the future.  Therefore, to the extent the Veteran's appeal involves a question of law concerning the relevant period for which medical expenses can be excluded from countable evidence, any inadequacy in the original notice did not affect the outcome of the claim and thus was a harmless error.

In addition, the Veteran is not prejudiced by any failure to provide notice of what evidence was needed to establish his claim because he is still able to submit that evidence.  Given the impossibility in a claim for nonservice-connected pension benefits of proving paid medical expenses that have yet to occur, the law permits a Veteran to submit evidence of paid unreimbursed medical expenses after the relevant 12-month annualization period has ended and the Veteran's Income for VA purposes is then re-calculated, taking into account those items to be excluded from countable income.  

In a March 2010 letter, the Veteran was told that he may still be entitled to pension from the date of his claim if he unreimbursed medical expenses reduced his income below the allowable limit.  He was provided a Medical Expense Report to show his unreimbursed medical expenses subsequent to January 21, 2010; however, he did not complete and return the form.  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA also has a duty to assist a claimant in obtaining evidence to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Since the Veteran did not request any assistance and there is no indication in the record that any assistance would further substantiate the Veteran's claim, VA has fulfilled its duty to assist this Veteran.  


II.  Entitlement to Nonservice-Connected Pension Benefits with One Dependent

The Veteran submitted a claim for nonservice-connected pension benefits with one dependent in January 2010.  As the RO has determined that the Veteran is ineligible solely on the basis of excessive income, the Board finds that the sole issue before the Board is whether the Veteran's income for the 12-month period subsequent to January 2010 is excessive for entitlement to nonservice-connected pension with one dependent.  

A veteran over the age of 65 who meets the wartime service requirements will be paid the maximum annual pension rate (MAPR) for improved pension, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  The MAPR for improved pension for a Veteran with one dependent is determined by the amount established in 38 U.S.C.A. § 1521 as increased from time to time pursuant to 38 U.S.C.A. § 5312; those increased MAPRs are published in Section B of Appendix B of Part I of the VA Manual (commonly called the M21- 1).  The MAPR for a Veteran with one dependent in effect at the time the Veteran filed his claim was $15,493.  (M21-1 shows $15,493, as of December 1, 2009, and there was no increase in rates during calendar year 2010.)

From that MAPR, all countable income must be subtracted.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  As relevant here, compensation paid by the Social Security Administration will be considered income as received.  38 C.F.R. § 3.271(g).  And since there is no exclusion for pension payments by former employers, any private pension payments are also included.  From that income are subtracted certain exclusions listed in 38 C.F.R. § 3.272.  The only exclusion relevant here is the exclusion for unreimbursed medical expenses and other realized medical expenditures.  38 C.F.R. § 3.272(g).

The Veteran's income is thus the sum of his 2010 annual Social Security Administration (SSA) payments ($12,102) and his spouse's private pension ($8,832) for a total of $20,934, less the regular insurance premiums that were paid in the 12-month annualization period ($1,158) minus 5 percent of the applicable maximum annual pension rate for the Veteran and his spouse of $774 (5 percent of the $15,493 MAPR for a married veteran entitled to basic pension) (See 38 C.F.R. § 3.272(g)(1)(iii)), which results in Income for VA Purposes (IVAP) of $20,550 ($20,934-$384).  

Since the maximum annual pension rate for a Veteran with one dependent is $15,493, and the Veteran's Income for VA Purposes is $20,550, his countable income exceeds his maximum annual pension rate and no benefit is payable.

The Veteran argues that VA has not properly considered prior years of excessive medical expenses the Veteran and his spouse incurred in assessing the Veteran's right to the benefit sought.  However, while VA regulations permit an adjustment for unreimbursed medical expenses paid during the 12-month annualization period as noted above (38 C.F.R. § 3.272(g)(1)(iii)), the 12-month annualization period begins on the date of entitlement, which could not be earlier than the date that the Veteran filed his claim on January 20, 2010.  Thus, for the Veteran's claim, the 12-month annualization period would run from January 20, 2010, to January 19, 2011.  Expenses that the Veteran submitted that were paid before January 20, 2010, cannot be subtracted from countable income.

The benefit of the doubt doctrine does not change the outcome here.  When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  This appeal, however, involves an interpretation of the law, where there are virtually no facts in dispute, and there is no reasonable doubt to resolve.


ORDER

Entitlement to nonservice-connected pension with one dependent is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


